~
     ..
          '
              .        SUBSEQUENT

                  WRIT OF HABEAS CORPUS


                   CERTIFIED COPIES OF


                  POST CONVICTION




FROM:             208m CRIMINAL COURT

                                              RECEIVED IN
                                         COURT OF CRIMINAL APPEALS
                            OF
                                               JUL 16 2015

                  HARRIS COUNTY, TEXAS
                                            !\bel Acosta, Clerk



                   HILL, BRIAN DOUGLAS
                          1238827-A


                        APPLICANT



                           VS.



                    THE STATE OF TEXAS


                       RESPONDENT




PAGE I OF I                                             REV.   01-02-04
                                 INDEX
                                                                      PAGE


    DISTRICT ATTORNEY ACKNOWLEDGMENT LETTER

    STATE'S MOTION REQUESTING DESIGNATION OF ISSUES                    2

    STATE'S PROPOSED ORDER DESIGNATING ISSUES                          3

    LETTER TO APPLICANT                                                5

    CERTIFICATE OF THE CLERK                                           6




PAGE I OF I                                           REV: 01-02-04
Belinda Hill.                                                                                                                             Criminal Justice Center
Interim ~st Assistant                                                                                                                     1201 Franklin, Suite 600
    .,                                                                                                                                  Houston, Texas 77002-1901



                         HARRIS COUNTY DISTRICT ATTORNEY
                                          MIKE ANDERSON


                                             May 15,2013


    Chris Daniel, District Clerk
    Harris County, Texas
    1201 Franklin
    Houston, Texas 77002
                                                 Re: Ex parte HILL, BRIAN DOUGLAS
                                                 No. 1238827-A in the 208TH
                                                 District Court of Harris County, Texas
                                                 Filing date: 03/25/2013

                                                                                      MAY 1 5 2013
    Date copy of writ delivered to District Attorney's Basket: - - , - - - - - - -
    By: Adele Martinez

    Dear Sir:

    I hereby acknowledge receipt of a copy of the above-captioned post conviction application for
    writ of habeas corpus, filed pursuant to Article 11.07 of the Texas Code of Criminal Procedure.
    Therefore, I waive service by certified mail as provided therein.

    I understand that I have 15 days from the date received to answer.
                                                          ;_·,'J.)'i·.'.. JV!   ~ .....:. •• ,···................. '

                                                         Sincerely,
                                                       .•·                      ,.                             ·

                                                                                     ~ P!:dt~~                                                             J
                                                                                                                                                                         )
         RAY 1 6 2011                                                                               ...     ·cc~'.:'': ;,'.:;., ,,·,~ •. ;;,.,:~•.'.. ......... ,.,~_...1/
    Date Received                                       Assistant District Attorney
                                                        Harris County, Texas
 -·                                                                                            FILlED
                                                                                                  ~hris Daniel
                                                                                                  Dr.strict Ct ,
                                                                                                              er"
                                            Cause No. 1238827-A                                  MAY 31 2013

EX PARTE                                                §

                                                        §

BRIAN HILL,                                             §           HARRIS COUNTY, TEXAS
      Applicant


                          MOTION REQUESTING DESIGNATION OF ISSUES

         The State of Texas, by and through its Assistant District Attorney for Harris County, requests that

this Court, pursuant to TEX. CODE CRIM. PROC. art. 11.07, §3(d), designate the following issues which need

to be resolved:

          1.   Whether the applicant was denied effective assistance of counsel;




               Service has been accomplished by mailing a true and correct copy of the foregoing instrument

         to the following address:


         Brian Hill
         #01681080
         Wynne Unit
         810 FM 2821
         Huntsville, TX 77349

         SIGNED this 31 51 day ofMay, 2013.




                                                            e UIT~--~
                                                           ·stant District Attorney
                                                       Harris County, Texas
                                                       1201 Franklin, Suite 600
                                                       Houston, Texas 77002
                                                       (713) 755-6657, (713) 755-5240 (fax)
                                                       Texas Bar I.D. #24059518
·.
                                                                                                FIL-r.rr~
                                                                                                  Ch · .1iJ.!J lUI
                                                                                                     . rts             Dan;
                                                                                                    Dt.strict Ct e!
                                                                                                                          er:i
                                               Cause No. 1238827-A                                MAY 31                     z
                                                                                   208l'DISTRJ.   .
                                                    CHRIS DANIEL
                                            HARRIS COUNTY DISTRICT CLERK



         June 7, 2013

        MIKE ANDERSON
        DISTRICT ATTORNEY
        HARRIS COUNTY, TEXAS


        To Whom It May Concern:

        Pursuant to Article 11.07 of the Texas Code of Criminal Procedure, please find enclosed
        copies of the documents indicated below concerning the Post Conviction Writ filed in
        cause number 1238827A in the 208th District Court.

        D    State's Original Answer Filed

        D    Affidavit

        D    Court Order Dated

        D    Respondent's Proposed Order Designating Issues and Order For Filing Affidavit.

        D    Respondent's Proposed Findings of Fact and Order

        IS] Other

        Sinf?1y,/1


        ~
        Criminal P

        lg

        Enclosure(s)- STATE'S PROPOSED ORDER DESIGNATING                        ISSUES




                      1201 FRANKLIN   •   P.O. BOX 4651   •   HOUSTON, TEXAS   77210-4651   • (888) 545-5577

        PAGE I OF I                                                                                       REV: 01-02-04
                                                    CHRIS DANIEL
                                        HARRIS COUNTY DISTRICT CLERK



June 7, 2013

BRIAN HILL
#0 1681 080 WYNNE UNIT
810FM2821
HUNTSVILLE, TX 77349

To Whom It May Concern:

Pursuant to Article 11.07 of the Texas Code of Criminal Procedure, please find enclosed
copies of the documents indicated below concerning the Post Conviction Writ filed in
cause number 1238827A in the 208th District Court.

D      State's Original Answer Filed

D      Affidavit

D      Court Order Dated

D      Respondent's Proposed Order Designating Issues and Order For Filing Affidavit.

·D     Respondent's Proposed Findings of Fact and Order

~ Other




lg

Enclosure(s)- STATE'S PROPOSED ORDER DESIGNATING ISSUES




                1201   FRANKLIN   •   P.O.   BOX   4651   •   HOUSTON, TEXAS   77210-4651   • (888) 545-5577

PAGE   I OF I                                                                                             REV: 01-02-04
                                  SUPPLEMENTAL
                             CERTIFICATE OF THE CLERK

                                APPLICANT IN CUSTODY


THE STATE OF TEXAS                             { IN THE 208th DISTRICT COURT

COUNTY OF HARRIS                               { OF HARRIS COUNTY, TEXAS



I, CHRIS DANIEL, District Clerk of Harris County, Texas, do hereby certify that the

foregoing     (R   pages contain true and correct copies of original records now in my

lawful custody and possession relating to cause number 1238827-A including the

petition, all answers filed by the State, the Order of the Court (entered on the 8TH     day of

JULY,A.D., 2015) and each document, the inclusion of which was thereby ordered.



I further certify the Applicant HILL, BRIAN DOUGLAS is in the custody of the Texas

Department of Criminal Justice Institutional Division.



Witness my hand and seal of said Court at Houston, Texas, on this the      /Q{(1ay of
JULY, 2015.




PAGE I OF I                                                                       REV.   01-02-04